Herlihy, J. (concurring in the result).
Here, the defendant in seeking a reversal of a judgment of conviction relies solely upon a court decision which summarily states a waiver is ineffective where counsel must be present to waive the right to counsel and which decision was subsequent to the court’s ruling in this proceeding. The defendant does not contend that the statement was not voluntary, nor does he suggest police brutality, deception, or any other possible defense or his unusual susceptibility to a particular form of persuasion. The defendant is not a paragon of virtue. He has 13 prior criminal convictions which should itself be a presumption that he knew his rights under the criminal law. I would affirm, but must vote to reverse on constraint of People v Samuels (49 NY2d 218).